The Court,
by Lake, J.,
held that the Supreme Court obtained jurisdiction to review- a judgment at law rendered by the District Court, only by the petition in error. That must be filed with the transcript, and - before the summons issued. Until it was filed, there was no authority for issuing the summons, and the writ was void. It could not be filed afterwards, so as to retain the summons in error which had already been issued and served. The motion to file the petition now as of the date of filing the transcript is denied, and the motion to dismiss the summons is sustained.
Cause dismissed.